DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anceresi et al. (US 2016/0135543 A1) (“Anceresi”), in view of Oda et al. (US 6376213) (“Oda”).
With respect to claim 1, Anceresi discloses a garment (abstr.) comprising a composite material having more than one material layer and a separate base layer – multi-layered outer portion 200 includes element 206 interpreted as the material layer and element 208 interpreted as the base layer, both layers including mesh material (0021, 0028, 0029, Figs. 2-3).  Anceresi is silent with respect to the base layer comprising a plurality of receiving spaces as recited in the claim.
Oda discloses a cloth (abstr., col. 1, lines 65-67) comprising a layer, wherein the layer comprises a plurality of receiving spaces forming enclosed cavities in the layer in which microorganisms are located – it is implied that a cloth includes enclosed cavities formed by its texture (col. 6, lines 8-14), wherein the microorganisms are selected to corrode a portion of the layer (col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composite material of Anceresi wherein the element 208 is formed of a layer of Oda, wherein the microorganisms are selected to corrode at least a portion of layer 206 - the material layer - since the material layer is in a form of a mesh.
Regarding claim 2, Anceresi and Oda teach the garment of claim 1.  Oda discloses that in addition to the microorganisms, a gelatinous media is arranged in the receiving spaces (col. 6, lines 8-13).
As to claim 3, Anceresi and Oda teach the garment of claim 2.  Oda discloses the gelatinous media is a gelatinous gel (col. 6, lines 8-14).
With respect to claim 4, Anceresi and Oda teach the garment of claim 1.  Oda discloses the layer is formed of polyethylene terephthalate (PET) (col. 6, lines 8-9).  Anceresi discloses the particular material for the material layer and the base layer are chosen by one skilled in the art for a specific purpose (0028), thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material layer of PET, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice, PET material layer suitable for corrosion by microorganisms of Oda.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Anceresi and Oda teach the garment of claim 1.  Anceresi teaches a shoe (abstr.).
As to claim 6, Anceresi and Oda teach the garment of claim 5.  Anceresi discloses the composite material is a portion of the upper (0021, Fig. 2).
As to claim 8, Anceresi and Oda teach the garment of claim 1.  Anceresi discloses a sports shoe (Fig. 1).
Regarding claim 9, Anceresi and Oda teach the garment of claim 1.  Anceresi discloses a rectangular pattern mesh of the base layer (Fig. 2). Oda discloses a cloth (col. 1, lines 65-67), thus, it would have been obvious to one of ordinary skill in the art that the receiving spaces have rectangular shape.  Changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 10, Anceresi and Oda teach the garment of claim 1.  Anceresi discloses the material layer extending along an upper surface of the base layer (Fig. 2).
With respect to claim 11, Anceresi and Oda teach the garment of claim 1.  The material layer of Anceresi is a mesh, thus it includes apertures (0029).  Oda teaches the microorganisms are configured to corrode the material layer (col. 4, lines 44-56).  The recitation “to create an aperture in the material layer” has been interpreted as a recitation of intended use.  Since Oda’s microorganisms corrode the material layer, it would have been obvious to one of ordinary skill in the art that the microorganisms of the garment are capable to perform as intended.
Regarding claim 12, Anceresi and Oda teach the garment of claim 1.  Oda discloses the microorganisms are bacteria (col. 5, lines 18-34).

Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0053556 A1), in view of Oda et al. (US 6376213) (“Oda”).
With respect to claim 1, Lin discloses a garment (abstr.) comprising a composite material having more than one material layer and a separate base layer – multilayer
structure includes lowest element 10 interpreted as the material layer and element 13 next to it which is interpreted as the base layer, layer 10 including a mesh, layer 13 including a woven layer (0005, 0006, 0008, 0029, 0045, Figs. 1, 2, 10, 13).  Lin is silent with respect to the base layer comprising a plurality of receiving spaces as recited in the claim.
Oda discloses a cloth (abstr., col. 1, lines 65-67) comprising a layer, wherein the layer comprises a plurality of receiving spaces that form enclosed cavities in the layer in which microorganisms are located – it is implied that a cloth includes enclosed cavities formed by its texture (col. 6, lines 8-14), wherein the microorganisms are selected to corrode a portion of the layer (col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composite material of Lin wherein element 13 is formed of a layer of Oda, wherein the microorganisms are selected to corrode at least a portion of layer 10 next to it - the material layer - since the material layer is in a form of a mesh.  
As to claim 5, Lin and Oda teach the garment of claim 1.  Lin teaches the garment is a shoe (abstr., Fig. 1).
Regarding claim 7, Lin and Oda teach the garment of claim 5.  Lin discloses the shoe comprises an upper and a sole (Fig. 1), wherein the composite material is a portion of the sole (0005, 0006, 0008, 0029, 0045, Figs. 1, 2, 10, 13).

Claim(s) 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anceresi et al. (US 2016/0135543 A1) (“Anceresi”), in view of Oda et al. (US 6376213) (“Oda”).
With respect to claim 13, Anceresi discloses a garment (abstr.) comprising a composite material having more than one material layer and a separate base layer – multi-layered outer portion 200 includes element 206 interpreted as the material layer and element 208 interpreted as the base layer, both layers including mesh material (0021, 0028, 0029, Figs. 2-3).  Anceresi is silent with respect to the base layer comprising a plurality of receiving spaces as recited in the claim.
Oda discloses a cloth (abstr., col. 1, lines 65-67) comprising a layer, wherein the layer comprises a plurality of receiving spaces that form enclosed cavities in the layer in which microorganisms and gelatinous medial are located – it is implied that a cloth includes enclosed cavities formed by its texture (col. 6, lines 8-14, col. 6, lines 8-13), wherein the microorganisms are configured to errode a portion of the layer (col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composite material of Anceresi wherein the element 208 is formed of a layer of Oda, wherein the microorganisms are selected to erode at least partially layer 206 - the material layer - so that apertures are created in the material layer since the material layer is in a form of a mesh.
As to claim 14, Anceresi and Oda teach the garment of claim 13.  Oda discloses the gelatinous media is a gelatinous gel (col. 6, lines 8-14).
With respect to claim 15, Anceresi and Oda teach the garment of claim 13.  Oda discloses the receiving spaces are enclosed cavities formed within a structure of the layer, the microorganisms and the gelatinous media contained within each enclosed cavity being isolated from the microorganisms and gelatinous media contained within an adjacent enclosed cavity by a portion of the structure of the layer - Oda discloses a cloth (col. 1, lines 65-67), thus, it would have been obvious to one of ordinary skill in the art that the receiving spaces are enclosed cavities (col. 6, lines 8-14).  The base layer – element 208 of Anceresi is formed of the layer of Oda, as discussed above with respect to claim 13.
Regarding claim 16, Anceresi and Oda teach the garment of claim 13.  Oda discloses the microorganisms are bacteria (col. 5, lines 18-34).
As to claim 17, Anceresi and Oda teach the garment of claim 13.  Anceresi discloses the garment is a shoe (abstr.).
Regarding claim 18, Anceresi and Oda teach the garment of claim 17.  Anceresi discloses the shoe comprises an upper and a sole, and the composite material is a portion of the upper (0021, 0029, Fig. 2).
With respect to claim 20, Anceresi and Oda teach the garment of claim 13.  Oda discloses the layer is formed of polyethylene terephthalate (PET) (col. 6, lines 8-9).  Anceresi discloses the particular material for the material layer and the base layer are chosen by one skilled in the art for a specific purpose (0028), thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material layer of PET, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice, PET material layer suitable for corrosion by microorganisms of Oda.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0053556 A1), in view of Oda et al. (US 6376213) (“Oda”).
With respect to claim 13, Lin discloses a garment (abstr.) comprising a composite material having more than one material layer and a separate base layer – multilayer structure includes lowest element 10 interpreted as the material layer and element 13 next to it interpreted as the base layer, layer 10 including a mesh, layer 13 including a woven layer (0005, 0006, 0008, 0029, 0045, Figs. 1, 2, 10, 13).  Lin is silent with respect to the base layer comprising a plurality of receiving spaces as recited in the claim.
Oda discloses a cloth (abstr., col. 1, lines 65-67) comprising a layer, wherein the layer comprises a plurality of receiving spaces that form enclosed cavities in the layer in which microorganisms and gelatinous medial are placed – it is implied that a cloth includes enclosed cavities formed by its texture (col. 6, lines 8-14, col. 6, lines 8-13), wherein the microorganisms are configured to erode a portion of the layer (col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composite material of Lin wherein element 13 is formed of a layer of Oda, wherein the microorganisms are selected to erode at least partially layer 10 next to it - the material layer – so that apertures are created in the material layer since the material layer is in a form of a mesh.
As to claim 17, Lin and Oda teach the garment of claim 13.  Lin teaches the garment is a shoe (abstr., Fig. 1).
Regarding claim 19, Lin and Oda teach the garment of claim 17.  Lin discloses the shoe comprises an upper and a sole (Fig. 1), wherein the composite material is a portion of the sole (0005, 0006, 0008, 0029, 0045, Figs. 1, 2, 10, 13).


Response to Arguments
Applicant’s arguments filed on Oct. 20, 2022 have been fully considered.
In view of the recent amendment, 35 USC 112(b) rejections of claims 11, 12, and 16 have been withdrawn.
The Applicant has argued Oda fails to teach or suggest the newly added feature of claims 1 and 13, of “a composite material having at least one material layer and a separate base layer.”  The Examiner notes claims 1 and 13 have been rejected over Anceresi, in view of Oda, as discussed above.  Claims 1, 5, and 7, and claims 13, 17, and 19 have been rejected over Lin, in view of Oda, as discussed above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783